Mr. Justice Moore
delivered the opinion of the Court.
Plaintiff in error, to whom we will refer as Popiel, was the holder of a hotel and liquor license at premises known as 1941 Champa street in Denver. Pursuant to notice required by law, a hearing was conducted before the defendant in error, to whom we will refer as the Manager of Safety, to determine whether said license should be suspended or revoked. Six alleged violations of the law were relied upon as warranting the suspension or revocation of said license. At the hearing extensive testimony was taken concerning each alleged violation. The Manager of Safety entered Findings and Conclusions in which he revoked the liquor license held by Popiel,.which order was upheld in.review proceedings instituted by Popiel in the district court. Popiel seeks review of that judgment by writ of error.
We have examined the.full record of proceedings before the Manager of Safety and have given consideration to the arguments advanced by counsel for Popiel. There was a wealth of evidence to support the findings of the Manager of .Safety. This being so, the contentions advanced in this court as grounds for reversal of the judgment do not warrant further discussion.
The judgment is affirmed.
Mr. Justice Doyle not participating.